Citation Nr: 1643505	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for abdominal mass, including as secondary to service-connected depressive disorder.

2.  Entitlement to service connection for temporomandibular joint (TMJ).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A May 2010 rating decision denied service connection for an abdominal mass; an August 2013 rating decision denied service connection for bilateral hearing loss and tinnitus; and, a July 2014 rating decision denied service connection for TMJ.  The Veteran perfected separate appeals of those determinations.  The appeals have been merged for efficient disposition.

In an October 2016 letter, the Veteran's representative informed the Board that the Veteran has relocated to Georgia.  It is not known if jurisdiction of the claims file has been transferred from Roanoke following the below directed remand.

The August 2013 rating decision also denied entitlement to service connection for pseudofolliculitis barbae (PFB) which the Veteran also appealed.  A Statement of the Case (SOC) on that issue was issued in August 2014, and the RO received a Substantive Appeal (VA Form 9) from the Veteran in September 2014.  Although an October 2014 deferred rating decision reflects that the RO determined that it did not appear that the Form 9 related to the PFB claim, the substantive appeal did reference facial disfigurement.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an appeal was perfected as to the PFB claim.  

An October 2014 SOC reflects that a Decision Review Officer (DRO) granted service connection for traumatic brain injury (TBI) and TBI scar residual, left eye, and assigned an initial noncompensable rating for each.  Neither the paper claims file nor the currently limited paperless file contains a rating decision that executed the DRO's action.  Hence, there is no indication that the Veteran appealed either the assigned initial rating or effective date.  Thus, those issues are not addressed in the remand action below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted earlier, the Veteran perfected separate appeals which have been merged.  In March 2011 and March 2015, the Veteran submitted contradictory hearing requests; the former requested a hearing at the Board's Central Offices in Washington, DC, and the latter requested a Board hearing at the local RO.

The Veteran's representative's October 2016 response to a Board request for clarification reflects that the Veteran has elected a local hearing.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing at the RO nearest the Veteran's current residence as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures; and, notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




